Deen, Presiding Judge.
On November 22,1975, appellants were arrested and charged with hunting deer at night. As a result of the arrest, the state filed a petition to condemn certain personal property belonging to appellants. This property was subsequently bonded and released to appellants. A jury trial resulted in a verdict for the state. Prior to the trial, however, appellants’ motion to suppress three rounds of buckshot found in the glove compartment of the truck belonging to one of the appellants was granted. During the trial, while conducting redirect examination, the district attorney asked an officer of the Fish and Game Division about the three shells he found in the glove compartment. Over objection of defense counsel, the court held that appellant’s counsel had opened the door to the officer being examined about these items. Defendants appeal asserting five enumerations of error. Held:
While the trial court correctly ordered evidence of the shells to be suppressed because the officer could not recall when he found them, it committed reversible error when it permitted him to'testify in response to the district attorney’s question. There is nothing in the record to indicate that counsel opened the door during cross examination of this witness although the court ruled in the presence of the jury that he asked "is that all the shells you found in the vehicle.” A search of the record does not reveal this question or one similar in scope. As this evidence was highly prejudicial to appellants, this court has no choice but to reverse. It is unnecessary to consider the remaining enumerations of error.

Judgment reversed and remanded for new trial.

Argued November 3, 1977
Decided November 29, 1977.
Ham, Mills & Freeman, W. Franklin Freeman, Jr., for appellants.
Charles D. Newberry, Assistant District Attorney, for appellee.

Webb and Birdsong, JJ., concur.